Exhibit 10.2

 

SECURITY AGREEMENT

(Blanket - All Business Assets)

 

This Security Agreement (Blanket - All Business Assets) (the “Agreement”) is
dated for reference purposes as of August 19, 2005 by POORE BROTHERS, INC., a
Delaware corporation (the “Borrower”) in favor of U.S. BANK NATIONAL
ASSOCIATION, a national banking association (the “Bank”).  Borrower ‘s
Organizational Identification Number is:  DE-2483575.

 

Unless defined elsewhere in this Agreement, defined terms used herein have the
meanings given them in the Definitions Section hereof.

 

Factual Background

 

A.            Bank is extending credit and/or other financial accommodations to
Borrower, now and/or in the future, including a revolving line of credit loan in
the maximum principal amount of Five Million and No/100 Dollars ($5,000,000.00)
(“Facility 1”) and a term loan in the principal amount of Seven Hundred Fifty
Six Thousand Six Hundred Two and 56/100 Dollars ($756,602.56) (“Facility 2”)
(each, individually, a “Loan” and collectively, the “Loans”).  The Loans are is
being made under a loan agreement (the “Loan Agreement”) between Bank and
Borrower dated as of the date hereof.  Each Loan is evidenced by a promissory
note (the “Notes”) made payable to Bank in the principal amount of such Loan, is
secured by the collateral described below, and may also be secured by other
collateral.

 

B.            This Agreement, and all other documents which evidence, secure, or
otherwise pertain to any of the Obligations, including the Loans, collectively
constitute the “Loan Documents.” Capitalized terms used in this Agreement
without definition have the meanings given them in the Loan Agreement.  All
terms not defined herein or in the Loan Agreement shall have the meaning given
them in the Uniform Commercial Code, as enacted in the state of formation of the
Borrower (or the state of domicile of the Borrower, if Borrower is an
individual), or under the Uniform Commercial Code in any other state to the
extent the same is applicable law (collectively, as amended, recodified, and in
effect from time to time, the “UCC”).  If a term is defined differently in
Article 9 of the UCC than in another Article, Article 9 shall control.

 

C.            As a material condition to Bank extending credit and/or other
financial accommodations to Borrower, including but not limited to the Loans,
Bank has required that Borrower pledge to Bank, and create a security interest
in favor of Bank, in and to all of the Collateral described below, pursuant to
the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of Bank’s agreement to extend credit and/or
other financial accommodations to Borrower, now and/or in the future, and for
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Bank hereby agree as follows:

 

AGREEMENT

 

Definitions:  The following capitalized words and terms shall have the meanings
set forth in the “Factual Background” section above, or if not defined therein,
shall have the following meanings when used in this Agreement.  All references
to dollar amounts shall mean amounts in lawful money of the United States of
America.  Words and terms used in the singular shall include the plural, and the
plural shall include the singular, as the context may require.

 

“Credit Facilities” means all extensions of credit from the Bank to Borrower,
whether now existing or hereafter arising, including but not limited to the
Loans described in Recital A above.

 

“Insolvency Obligations” means all monetary obligations incurred or accrued
during the pendency of any Insolvency Proceeding regardless of whether allowed
or allowable in such proceeding.

 

“Insolvency Proceeding” means any bankruptcy, receivership, or other voluntary
or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships

 

1

--------------------------------------------------------------------------------


 

“Obligations” means, collectively, all obligations, indebtedness, and
liabilities of Borrower to Bank, or any of Bank’s Affiliates, successors or
assigns, of every kind and nature, including but not limited to all loans,
advances, interest, costs, drafts, overdrafts, checks, credit card indebtedness,
lease obligations, obligations under any Rate Management Agreement, and all
other debts, liabilities, and obligations of every kind owning by the Borrower
to the Bank, whether direct or indirect, voluntary or involuntary, due or not
due, absolute or contingent, liquidated or unliquidated, of the same or a
different nature, whether now existing or hereafter incurred or created, or
whether incurred directly or acquired by Bank by assignment or otherwise,
together with all renewals, extensions, modifications, consolidations, and
substitutions of any of the them, including interest thereon and all costs,
expenses, and reasonable attorney’s fees paid or incurred by Bank at any time
before or after judgment in attempting to collect any of the foregoing, to
realize on any collateral securing any of the foregoing, to realize on any
guaranty or indemnity executed in connection with the foregoing, and to enforce
this Agreement.  The “Obligations” specifically include, but are not limited to,
all indebtedness of Borrower to Bank under the Credit Facilities, and all
advances made by Bank to or for the benefit of Borrower thereunder.  The
“Obligations” also specifically include all Insolvency Obligations and all
Surrendered Payments. .  Unless Borrower shall have otherwise agreed in writing,
for the purposes of this Agreement, “Obligations” shall not include “consumer
credit” subject to the disclosure requirements of the Federal Truth in Lending
Act or any regulations promulgated thereunder.

 

“Rate Management Agreement” means any rate lock agreement or interest rate
protection agreement (such as any interest rate swap agreement, International
Swaps and Derivatives Association, Inc. Master Agreement, or similar agreement
or arrangements now existing or hereafter entered into by Trustor and
Beneficiary in connection with the Loan evidenced by the Note to hedge the risk
of variable rate interest volatility or fluctuations in interest rates as any
such agreement or arrangement may be modified, supplemented and in effect from
time to time).

 

“Surrendered Payments” means, collectively, the amount of any payments made to
Bank or any other party on behalf of Borrower (including payments resulting from
liquidation of collateral) which are recovered from the Bank by a trustee,
receiver, creditor, or other party pursuant to applicable federal or state law.

 

1.             Assignment and Grant of Security.  For the purpose of securing
payment and performance of the Obligations, including the prompt payment and
performance of all obligations and indebtedness of Borrower to Bank under the
Loan Documents, and all renewals, extensions, modifications, amendments, and/or
supplements thereto, in such order of priority as Bank may determine in its sole
and absolute discretion, Borrower hereby irrevocably and unconditionally
assigns, grants, pledges, transfers, and sets over to Bank, and there is hereby
created a security interest in favor of Bank, in and to all Borrower’s right,
title, and interest in, to, and under all of the following, whether now or
hereafter existing, or now owned or hereafter acquired (all or any part of such
property, or any interest in all or any part of it, as the context may require,
the “Collateral”):

 

1.1          All assets of Borrower, including all personal and fixture property
of every kind and nature including but not limited to those specifically
described below.

 

1.2          All of the following, whether now owned or hereafter acquired by
Borrower:  accounts (including health-care-insurance receivables) and other
rights of Borrower to the payment of money no matter how evidenced, including
but not limited to accounts receivable, pledges receivable, grants receivable,
capital campaign receivables, and any other receivables, contract rights,
instruments, documents, promissory notes, certificates of deposit, chattel paper
(whether tangible or electronic), deposit accounts, letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing), supporting
obligations, and general intangibles of every nature, all permits, regulatory
approvals, copyrights, copyright applications, patents, trademarks, trademark
applications, service marks, trade names, software, symbols, mask works,
engineering drawings, customer lists, goodwill, licenses, permits, all
agreements of any kind or nature by which Borrower possesses, uses, or has
authority to possess or use property (whether tangible or intangible) of others
or others possess, use, or have authority to possess or use property (whether
tangible or intangible) of Borrower, all recorded data of any kind or nature
(regardless of the medium of recording) including but not limited to all
software, writings, plans, specifications, and schematics, and all other
intellectual property owned by Borrower or used in Borrower’s business.

 

1.3          All fixed assets, machinery, furniture, fixtures, and other
equipment of every type now owned or hereafter acquired by Borrower.

 

2

--------------------------------------------------------------------------------


 

1.4          All inventory now owned or hereafter acquired by Borrower,
including, without limitation, all raw materials, work in process, materials
used or consumed in Borrower’s business, finished goods, and supplies.

 

1.5          All other property of Borrower now or hereafter in the possession,
custody, or control of Bank, including, without limitation, all deposit accounts
of Borrower with Bank, and all property of Borrower in which Bank now has or
hereafter acquires a security interest.

 

1.6          All investment property, including all investment securities and
investment securities accounts (each, and “ISA”), now owned or hereafter
acquired, together with all assets and investment of any kind or nature now or
hereafter held in each ISA, including cash, certificated or uncertificated
securities, notes, instruments, documents, general intangibles, and commercial
paper, together with (a) all new substituted and additional documents,
instruments, and general intangibles issued with respect thereto, (b) all voting
and rights to and interest in all cash, non-cash dividends and all other
property now or hereafter distributable on account of or receivable with respect
thereto, (c) interest thereon, stock and subscription rights; dividends and
dividend rights; and new securities or other property the Borrower receives in
connection therewith, which the Borrower agrees to deliver to the Bank
immediately, and (d) all proceeds thereof, including, without limitation,
proceeds consisting of cash, dividends (including dividends consisting of
stock), stock splits, distributions, interest, certificated or uncertificated
securities, notes, instruments, documents, general intangibles, commercial
paper, and any other earnings of whatever nature.

 

1.7          All tort claims and insurance claims and proceeds, including
commercial tort claims.

 

1.8          All software embedded within or used in connection with any of the
above-described property.

 

1.9          All negotiable and nonnegotiable documents of title now owned or
hereafter acquired by Borrower covering any of the above-described property.

 

1.10        All rights under contracts of insurance now owned or hereafter
acquired by Borrower covering any of the above-described property.

 

1.11        All books and records now owned or hereafter acquired by Borrower
pertaining to any of the above-described property, including but not limited to
any computer-readable memory and any computer hardware or software (including
embedded software) necessary to process such memory (collectively, the “Books
and Records”).

 

1.12        All products, rents, and profits now owned or hereafter acquired by
Borrower of any of the above-described property.

 

1.13        All cash and non-cash proceeds of, additions and accretions to,
substitutions and replacements for, and changes in any of the above-described
property (collectively, “Proceeds”), including without limitation (i) all
interest and dividends earned on the Proceeds; (ii) all monies and other
tangible or intangible property received upon a sale or other disposition of any
of the Proceeds; (iii) all rights to payment in connection with any cause of
action with respect to any Proceeds and all proceeds of any voluntary or
involuntary disposition or claim respecting any of the foregoing (arising out of
any judgment or award, or otherwise arising) and (iv) all goods, documents,
general intangibles, chattel paper and accounts, wherever located, acquired with
cash proceeds of any of the foregoing or its proceeds, and all supporting
obligations ancillary to or arising in any way in connection with any of the
above-described property.

 

2.             Further Assurances; Authorization to File Financing Statements;
Attorney-in-Fact.

 

2.1          Further Assurances.  Borrower agrees that, from time to time, at
its own expense, it will:

 

(a)           Protect and defend the Collateral against all claims and demands
of all persons at any time claiming the same or any interest therein, and
preserve and protect Bank’s security interest in the Collateral.

 

3

--------------------------------------------------------------------------------


 

(b)           Promptly execute and deliver to Bank all instruments and
documents, and take all further action necessary or desirable, as Bank may
reasonably request to (i) correct any defect, error, or omission which may be
discovered in the contents, execution, or acknowledgment of this Agreement; (ii)
continue, perfect, or protect any security interest granted or purported to be
granted hereby, and (iii)  enable Bank to exercise and enforce any of its rights
and remedies hereunder with respect to any Collateral.  Such actions may include
but not be limited to executing, authenticating, authorizing, acknowledging,
delivering, procuring, and recording and/or filing such further documents
(including, without limitation, further security agreements, financing
statements, financing statement amendments, and continuation statements), and
doing such further acts as may be necessary, desirable, or proper to (A) carry
out more effectively the purposes of this Agreement or (B) more fully identify
and subject to the liens and security interests hereof any property intended to
be covered hereby (including specifically, but without limitation, any renewals,
additions, substitutions, or replacements, of or to the Collateral), (C) protect
the lien or the security interest hereunder against the rights or interests of
third persons, and/or (D) enable Bank to exercise and enforce any of its rights
and remedies hereunder with respect to any Collateral.

 

(c)           Permit Bank’s representatives to inspect and make copies of all
Books and Records relating to the Collateral, wherever such Books and Records
are located, and to conduct an audit relating to the Collateral at any
reasonable time or times.

 

(d)           Provide, promptly on request of Bank, such certificates,
documents, reports, information, affidavits, and other instruments to Bank, and
do such further acts as may be necessary, desirable, or proper in the reasonable
determination of Bank, to enable Bank to comply with the requirements or
requests of any agency having jurisdiction over Bank, and/or any examiners of
such agencies, with respect to the Obligations, Borrower, or the Collateral.

 

2.2          Authorization to File Financing Statements.  Borrower hereby
irrevocably authorizes Bank at any time, and from time to time, to file in any
Uniform Commercial Code jurisdiction, any initial financing statements,
amendments thereto, and continuation statements with or without signature of
Borrower as authorized by applicable law, as applicable to the Collateral. 
Except to the extent expressly prohibited by applicable law, a carbon,
photographic, facsimile, or other reproduction of this Agreement or any
financing statement shall be sufficient as a financing statement.  For purposes
of such filings, Borrower agrees to furnish any information requested by Bank
promptly upon request by Bank.  Borrower also ratifies its authorization for
Bank to have filed any like initial financing statements, amendments thereto, or
continuation statements if filed prior to the date of this Agreement.

 

2.3          Attorney-in-Fact; Exercise of Rights.  Borrower hereby irrevocably
constitutes and appoints Bank, including any officer or agent of Bank, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Borrower, or in
Borrower’s own name, to execute any such documents and to otherwise carry out
the purposes of this Agreement, to the extent that Borrower’s authorization
above is not sufficient.  To the extent not expressly prohibited by law,
Borrower hereby ratifies and affirms all acts said attorneys-in-fact shall
lawfully do, have done in the past or cause to be done in the future by virtue
hereof.  This power of attorney is a power coupled with an interest and shall be
irrevocable.  Additionally, effective upon the occurrence of a Event of Default
under this Agreement, Borrower hereby irrevocably appoints Bank as its
attorney-in-fact, to demand, receive, and enforce Borrower’s rights with respect
to the Collateral, including the protection thereof, and to give appropriate
receipts, releases, and satisfactions for and on behalf of, and in the name of,
Borrower.  Such powers are deemed to be coupled with an interest, and are
therefore irrevocable.  Any third party may rely on representations of Bank that
an Event of Default exists hereunder or that the power of attorney hereby
granted by Borrower to Bank is effective, without further inquiry.  In addition
to the foregoing facilitate Bank’s exercise of the rights and remedies set forth
herein, Borrower authorizes Bank to (a) enter any premises where any Books or
Records relating to the Collateral may be located, at reasonable times and
following reasonable notice, for the purpose of inspecting, and/or copying any
documents, files, and records relating to the Collateral, and to use such
supplies and space of Borrower at its places of business as may be reasonably
necessary to administer and control the Collateral or the handling of
collections and realizations thereon, (b) give notices to and to communicate
with any party in possession or control of any of the Collateral with respect to
such Collateral, and (c) take all steps and to institute (in Bank’s name or
Borrower’s name) all actions and proceedings deemed necessary or advisable by
Bank to effect the collection or realization upon any of the Collateral.

 

4

--------------------------------------------------------------------------------


 

3.             Borrower’s Representations and Warranties.  Borrower promises
that each representation and warranty set forth below is and will be true,
accurate, and correct:

 

3.1          Authority; Enforceability.  Borrower’s exact legal name and correct
organizational identification number is correctly set forth in the introductory
paragraph of this Agreement.  If Borrower is not an individual, Borrower has
complied with any and all laws and regulations concerning its organization,
existence, and the transaction of its business.  Borrower has the right, power,
and authority to make this Agreement and to grant the security interests granted
hereunder.  When fully executed, this Agreement will create a valid and
enforceable first-priority security interest in the Collateral, except to the
extent previously disclosed in writing to Bank.

 

3.2          No Violation; Compliance With Law.  The execution and delivery of
this Agreement and performance by Borrower of its obligations hereunder will not
result in a default under any other material agreement to which Borrower is a
party. To the best of Borrower’s knowledge and belief, Borrower is in full
compliance with all applicable federal, state, and local statutes, rules, and
regulations pertaining to the Collateral.

 

3.3          No Consent of Action Required.  To the best of Borrower’s knowledge
and belief, no authorization, consent, approval, other action by, notice to, or
filing with, any governmental authority, regulatory body, or any other person or
entity is required for the execution of this Agreement or the grant or
perfection of the security interests granted herein, except any written consent
attached hereto or otherwise previously provided by Borrower to Bank.  There
exist no restrictions on Borrower’s ability to pledge and assign such Collateral
to Bank by virtue of any arrangement or agreement with any other third party.

 

3.4          No Other Pledge.  Except as previously disclosed in writing to
Bank, Borrower is the sole legal and equitable owner and holder of all right,
title, and interest in and to all of the Collateral, free and clear of any
liens, encumbrances, or interests of third parties, other than those in favor of
Bank, specifically allowed pursuant to the terms of the Loan Documents, or
otherwise agreed to in writing by Bank.  Borrower has not pledged or assigned
any of its right, title, or interest in or to all or any portion of the
Collateral to any other person or entity.

 

3.5          Use of Secured Obligations.  The Obligations, including all loans
secured hereby, are solely for business and/or investment purposes, and are not
intended for personal, family, household, or agricultural purposes.  All loans
secured hereby are considered and construed for all purposes as commercial
loans.  The proceeds of the Obligations shall be used for commercial purposes.

 

3.6          Collateral Attributes.  Except as previously disclosed in writing
to Bank, (i) none of the account debtors or other persons obligated on any of
the Collateral is a governmental authority subject to the Federal Assignment of
Claims Act or any similar federal, state, or local law, rule, or regulation with
respect to such Collateral, and (ii) to the best of Borrower’s knowledge and
belief, Borrower holds no commercial tort claims.  To the best of Borrower’s
knowledge and belief, except as otherwise disclosed to Bank in writing prior to
the execution of this Agreement, each of the presently existing Collateral
Documents (as such term is defined below) is genuine, valid, in full force and
effect, and enforceable against all applicable parties in accordance with its
terms (except to the extent that enforceability is limited by bankruptcy,
insolvency, or other laws affecting the enforcement of creditors’ rights
generally).

 

3.7          Borrower Location and Information.  Borrower’s correct
organizational identification number if any, assigned by the state of
incorporation or organization is correctly set forth in the introductory
paragraph of this Agreement.  Borrower is an organization of the type and (if
not an unregistered entity) is incorporated in or organized under the laws of
the state specified in the introductory paragraph of this Agreement.  Borrower’s
principal place of business and chief executive office, and the place where
Borrower keeps its books and records, has for the preceding four (4) months (or,
if less, the entire period of the existence of Borrower) been and will continue
to be (unless Borrower notifies Bank of any change in writing at least thirty
(30) days prior to the date of such change) at the address or addresses
specified on the signature page of this Agreement, and (d) if such Borrower is
an unregistered entity (including, without limitation, a general partnership) it
is organized under the laws of the state specified in the introductory paragraph
of this Agreement.

 

4.             Borrower’s Covenants.  Borrower covenants and warrants that
unless compliance is waived by Bank in writing:

 

5

--------------------------------------------------------------------------------


 

4.1          Collateral Preservation.  Borrower will properly preserve the
Collateral, keep the Collateral in good order and repair, keep accurate Books
and Records, protect and defend the Collateral against all claims and demands of
all persons at any time claiming the same or any interest therein, and preserve
and protect Bank’s security interest in the Collateral.

 

4.2          No Liens.  Borrower has not granted and will not grant any security
interest in any of the Collateral except to Bank and except for any other
security interests specifically allowed pursuant to the terms of Loan Documents
or otherwise agreed to in writing by Bank, and will keep the Collateral free of
all liens, claims, security interests, and encumbrances of any kind or nature,
except the security interest of Bank and other security interests specifically
allowed pursuant to the terms of Loan Documents or otherwise agreed to in
writing by Bank.

 

4.3          Restriction on Assignment or Transfer.  Borrower will not sell,
convey, lease, assign, encumber, pledge, or otherwise transfer or dispose of all
or any portion of the Collateral, or any interest therein, whether such transfer
is voluntary, involuntary, by operation of law, or otherwise, except for (a)
those transfers of Collateral, if any, specifically allowed pursuant to the
terms of Loan Documents or otherwise agreed to in writing by Bank, and (b) so
long as no Event of Default has occurred and is continuing hereunder, inventory
sold or supplies used in the ordinary course of Borrower’s business.  The
foregoing restriction on transfer specifically includes transfers to any
trust.   Any attempted transfer of any Collateral, or any interest therein,
which is not specifically authorized pursuant to the terms of this Agreement or
otherwise consented to by Bank in writing shall be null and void and of no force
or effect for any purpose whatsoever.

 

4.4          Collateral Documents; Actions Without Consent.  Borrower will not
(i) amend, supplement, terminate, or otherwise modify any contract or other
document or instrument now or hereafter included in the Collateral (each, a
“Collateral Document” and collectively, the “Collateral Documents”); (ii)
release, relinquish, or waive any right, or grant any approval or consent, with
respect to any Collateral Document; (iii) enter into any new agreement with
respect to any Collateral; or (iv) take any other action with respect to any
Collateral which is inconsistent with this Agreement or which could impair
Bank’s interests hereunder, except as may be specifically allowed pursuant to
the terms of Loan Documents or otherwise agreed to in writing by Bank.  Any such
termination, modification, waiver, approval, or other action taken which is not
specifically authorized pursuant to the terms of this Agreement shall, at Bank’s
option, be null and void and of no force or effect for any purpose whatsoever.

 

4.5          Defense of Proceedings; Payments of Taxes, Assessments, and
Charges. Borrower shall, at Borrower’s sole expense, defend all actions,
proceedings and other claims affecting the Collateral, including without
limitation actions, proceedings, and claims challenging Borrower’s title to the
Collateral or the validity or priority of Bank’s rights hereunder.  Borrower
shall promptly pay all taxes and other governmental charges, and all license
fees, and other public and private charges, levied or assessed upon or against
any of the Collateral (if any) or upon or against the creation, perfection or
continuance of the Bank’s security interest created hereunder, as well as all
other claims of any kind against or with respect to the Collateral, except to
the extent (a) such taxes, charges or claims are being contested in good faith
by appropriate proceedings, (b) such proceedings do not involve any material
danger of the sale, forfeiture or loss of any of the Collateral or any interest
therein, and (c) such taxes, charges or claims are adequately reserved against
on the Borrower ‘s books in accordance with generally accepted accounting
principles.

 

4.6          Location and Identification.  If Borrower is an individual,
Borrower’s will not change its principal residence unless Borrower notifies Bank
of any change in writing at least thirty (30) days prior to the date of such
change, and shall have first taken all action required by Bank for the purpose
of further perfecting or protecting the lien and security interest of Bank in
the Collateral.  If Borrower is not an individual, Borrower will not cause or
permit any change to be made in (a) its name, identity, or corporate,
partnership, limited liability company, or other entity structure, (b) its
jurisdiction on organization (c) its organizational identification number, (d)
its place of business or, if more than one, its chief executive office, or (e)
its mailing address, or (f) any change in the location of any Collateral,
including the Books and Records, unless Borrower shall have notified Bank in
writing of such change at least thirty (30) days prior to the effective date of
such change, and shall have first taken all action required by Bank for the
purpose of further perfecting or protecting the lien and security interest of
Bank in the Collateral.  If Borrower does not have an organizational
identification number and later obtains one, Borrower shall promptly notify Bank
of such organizational identification number.

 

6

--------------------------------------------------------------------------------


 

4.7          Books and Records; Collateral. Borrower will keep accurate and
complete Books and Records with respect to the Collateral, and shall, if
required by Bank from time to time, promptly deliver reports to Bank with
respect to the Collateral in form and substance satisfactory to Bank in its sole
and absolute discretion.  Borrower will permit Bank’s representatives to inspect
the Collateral and/or make copies of, and /or extracts from, all Books and
Records, wherever such Books and Records are located, and to conduct an audit
relating to the Collateral at any reasonable time or times.  Upon the request of
Bank, Borrower will deliver to Bank (a) copies of or extracts from the Books and
Records, and (b) information on any matters affecting the Collateral.

 

4.8          Compliance With Law; Notice of Material Events.  Borrower will not
use any of the Collateral in violation of any applicable law or regulation, or
in violation of any policy of insurance thereon.  Borrower will promptly notify
Bank in writing of any event which affects the value of the Collateral, the
ability of Borrower or Bank to dispose of the Collateral, or the rights and
remedies of Bank in relation thereto, including but not limited to, the levy of
any legal process against any Collateral and the adoption of any marketing
order, arrangement, or procedure affecting the Collateral, whether governmental
or otherwise.

 

4.9          Attachment.  Borrower will not attach any Collateral to any real
property or fixture in a manner which might cause such Collateral to become a
part thereof unless Borrower first obtains the written consent of any owner,
holder of any lien on the real property or fixture, or other person having an
interest in such property to the removal by Bank of the Collateral from such
real property or fixture.  Such written consent shall be in form and substance
acceptable to Bank and shall provide that Bank has no liability to such owner,
holder of any lien, or any other person.

 

4.10        Insurance.  Borrower will maintain and keep in force insurance
covering Collateral designated by Bank against fire and extended coverages. 
Such insurance shall require losses to be paid on a replacement cost basis, be
issued by insurance companies acceptable to Bank and include Bank’s standard
form Certification and Material Change Endorsement and Commodity Loss Payable
Endorsement, or such other material change and/or loss payable endorsements in
favor of Bank requested by Bank, all in a form and substance acceptable to Bank
in its sole and absolute discretion.

 

4.11        Delivery of Documents; Collection.  If any Collateral is or becomes
the subject of any registration certificate or negotiable document of title
including any warehouse receipt or bill of lading, Borrower shall immediately
deliver such document to Bank.  If requested by Bank, Borrower will deliver to
Bank any instruments, certificates of deposit, or chattel paper.  If requested
by Bank, Borrower will segregate all collections and proceeds of the Collateral
so that they are capable of identification and deliver daily such collections
and proceeds to Bank in kind, and/or direct all account debtors to forward all
payments and proceeds of the Collateral to a post office box under Bank’s
exclusive control.  To the extent that any of the Collateral consists of
accounts, promissory notes, instruments, or other items for which payments are
due or coming due, unless otherwise agreed in writing by Bank, until Bank
exercises its rights to make collection, Borrower will diligently collect such
Collateral.

 

5.             Obligations of Bank with Respect to Collateral.  Neither Bank’s
acceptance of the assignment and security interests granted hereunder nor any
exercise by Bank of its rights and remedies hereunder shall be deemed to be an
assumption by Bank of any obligation or liability of Borrower with respect to
any Collateral or under the terms of any Collateral Document, and Borrower shall
indemnify, defend, and hold Bank harmless for, from, and against any and all
actions, suits, claims, demands, liabilities, losses, damages, obligations, and
costs or expenses, including litigation costs and reasonable attorneys’ fees,
arising from or in any way connected with any such obligation or liability. 
Bank’s obligations with respect to Collateral in its possession shall be limited
to the duty to exercise reasonable care in the custody and preservation of such
Collateral; provided, however, that Bank shall have no duty to take any steps to
preserve the rights of Borrower against other persons, or to initiate any action
to protect any Collateral.  Upon any transfer by Bank of any or all of the
Obligations, Bank may transfer any or all of the Collateral and shall thereupon
be fully discharged of liability and responsibility with respect to the
Obligations and/or Collateral so transferred; but Bank shall retain all
applicable rights and interest hereunder with respect to any Obligations and/or
Collateral not then transferred.

 

7

--------------------------------------------------------------------------------


 

6.             Defaults and Remedies.

 

6.1          Events of Default.   Borrower will be in default under this
Agreement upon the occurrence of any one or more of the following events (each
an “Event of Default”):

 

(a)           A default or Event of Default occurs under any of the Loan
Documents (as defined in the applicable document, subject to applicable notice
and cure periods).

 

(b)           Borrower fails to comply with any of the terms and conditions of
this Agreement within ten (10) days after Bank’s written demand.

 

(c)           Any representation or warranty made or given by Borrower in this
Agreement proves to be false or misleading in any material respect.

 

(d)           Any involuntary lien of any kind or character attaches to any
Collateral.

 

(e)           Borrower becomes insolvent or the subject of any bankruptcy or
other voluntary or involuntary proceeding, in or out of court, for the
adjustment of debtor-creditor relationships (an “Insolvency Proceeding”), or
Borrower consents to the appointment or taking of possession by a receiver (or
similar official) of Borrower, or its property, or Borrower makes an assignment
for the benefit of creditors; provided, however, that an involuntary Insolvency
Proceeding shall not be considered an Event of Default hereunder if it is either
(i) consented to in writing by Bank, or (ii) has been dismissed within ninety
(90) days of the filing thereof.

 

6.2          Remedies.  If an Event of Default occurs under this Agreement, Bank
may exercise any right or remedy available at law or in equity or by statute,
including but not limited to all rights, powers and remedies of an owner and as
a secured party under the UCC, and all of Bank’s rights and remedies shall be
cumulative.  Bank’s rights and remedies, each of which may be exercised with or
without further notice to Borrower, shall specifically include, without
limitation, the right to: (a) exercise all rights and remedies available upon
the occurrence of an Event of Default under any Loan Document, including without
limitation the right to declare any and/or all Obligations immediately due and
payable and to foreclose Bank’s security interests in any and/or all Collateral
by any means allowed by law, with or without judicial process; (b) notify any
person obligated with respect to any Collateral that the same has been assigned
to Bank and that all payments thereon are to be made to Bank, and (c) renew,
extend, amend, or otherwise modify any Collateral Document (subject to any
required consents of third parties required pursuant to the terms thereof) and
to otherwise exercise rights and remedies and act with respect to any Collateral
as if it were the owner thereof.

 

Without limiting the foregoing, Bank’s rights after an Event of Default
hereunder specifically include it’s right, at its option to: (i) declare any
Obligations, including any Credit Facility, immediately due and payable, without
notice or demand, (ii) enforce the security interest given hereunder pursuant to
the UCC and/or any other applicable law, (iii) enforce the security interest of
Bank, or exercise any right of setoff, in any deposit account of Borrower by
applying such account to the Obligations in such order and manner as Bank shall
determine, (iv) grant extensions and compromise or settle claims with respect to
the Collateral for less than face value, all without prior notice to Borrower,
(v) have a receiver appointed by any court of competent jurisdiction to take
possession of all or any portion of the Collateral, and/or (vi) take such
measures as Bank may deem necessary or advisable to take possession of, hold,
preserve, process, assemble, insure, prepare for sale or lease, market for sale
or lease, sell or lease, or otherwise dispose of any Collateral (each a
“Collateral Disposition”).

 

6.3          Other Rights of Bank.

 

(a)           The remedies provided herein in favor of Bank are not exclusive,
but are cumulative and in addition to all other remedies in favor of Bank
existing under the Loan Documents, and at law or in equity.  Without limiting
the foregoing, Bank may exercise its rights with respect to a portion of the
Collateral without exercising its rights with respect to any other portion of
the Collateral, and may exercise any of its rights under this Agreement without
any obligation to enforce any of its rights to any other security for the
Obligations.

 

(b)           Bank may comply with any applicable federal, state, or local law
or regulatory requirements in connection with a disposition of the Collateral,
and such compliance will not be considered to affect adversely the commercial
reasonableness of any sale of the Collateral.  Bank may sell the Collateral
without giving any warranties as to the Collateral, and specifically disclaim
any warranties of title,

 

8

--------------------------------------------------------------------------------


 

merchantability, fitness for a specific purpose or the like, and this procedure
will not be considered to affect adversely the commercial reasonableness of any
sale of the.  Borrower acknowledges that a private sale of the Collateral may
result in less proceeds than a public sale.  Borrower acknowledges that the
Collateral may be sold at a loss to Borrower, and that, in such event, Bank
shall have no liability or responsibility to Borrower for such loss.

 

(c)           Upon any public or private sale of all or any portion of the
Collateral, (i) Bank may bid for and purchase the Collateral being sold, and,
upon compliance with the terms of sale, may hold, retain, possess, and dispose
of such Collateral in its own absolute right without further accountability, and
(i) all rights, title, interests, claims, and demands whatsoever, either at law
or in equity, of Borrower of, in, and to the property so sold will be divested;
such sale will be a perpetual bar both at law and in equity against Borrower,
its successors and assigns.  Borrower shall make and deliver to the purchaser or
purchasers a good and sufficient deed, certificate, bill of sale, and instrument
of assignment and transfer of the Collateral sold.  To the extent it may do so
lawfully, Borrower each agree not to insist upon, plead, claim, or take the
benefit or advantage of, at any time, or in any manner whatsoever, any
appraisement, valuation, stay, extension, or redemption laws, or any law
permitting them to direct the order in which the Collateral or any portion
thereof will be sold, now or at any time hereafter in force, which may delay,
prevent, or otherwise affect the performance or enforcement of the this
Agreement, and Borrower hereby expressly waives all benefit or advantage of any
such laws, and covenant that it will not hinder, delay, or impede the execution
of any power granted or delegated to Bank in this Agreement, but will suffer and
permit the execution of every such power as though no such laws were in force.

 

(d)           Following an Event of Default, Bank is expressly granted the
right, at its option, to transfer the Collateral, or any part thereof, to
itself, or its nominee, and to receive the payments, collections, monies,
income, proceeds, attributable or accruing thereto, and to hold same as security
for the Obligations, or to apply same to the Obligations secured by this
Agreement in such order and manner as Bank shall determine in its sole and
absolute discretion.  Except to the extent expressly prohibited by law, the
right of Bank to take possession of the Collateral following an Event of Default
hereunder may be exercised without resort to any court proceeding or judicial
process, and without any hearing, whatsoever.  Borrower expressly waives any and
all rights (i) with regard to judicial process or hearing prior to the exercise
of Bank’s right to take possession and control of the Collateral after an Event
of Default, and (ii) to marshalling of assets, including such right with respect
to the Collateral.

 

(e)           Borrower agrees that Bank may at its option at any time, whether
or not Borrower is in default, notify any account debtors, any buyers of the
Collateral, or any other persons of Bank’s interest in the Collateral.  Bank is
expressly granted the right, at its option, following an Event of Default, to
demand and collect any payments and proceeds of the Collateral.  In connection
with the foregoing, Borrower irrevocably authorizes Bank, and irrevocably
appoints Bank as Borrower’s attorney-in-fact, with full power of substitution,
to endorse or sign Borrower’s name on all checks, drafts, collections, receipts,
and other documents, and to take possession of and open the mail addressed to
Borrower and remove therefrom any payments and proceeds of the Collateral, such
appointment being a power coupled with an interest.

 

(f)            In connection with any Collateral Disposition, Bank may (A)
require Borrower to assemble all of any portion of the Collateral and make them
available to Bank at a place designated by Bank, and/or enter upon the property
where any such Collateral is located and take possession of such Collateral, and
use such property (including any buildings and facilities) and any of Borrower’s
equipment, if Bank deems such use necessary or advisable for or in connection
with such Collateral Disposition, and/or (B) use or transfer, without any
additional consideration to Borrower, any of Borrower’s rights and interests in
any Intellectual Property now owned or hereafter acquired by Borrower,
including, but not limited to, all trade secrets, computer software, service
marks, trademarks, trade names, trade styles, copyrights, patents, applications
for any of the foregoing, customer lists, working drawings, instructional
manuals, and rights in processes for technical manufacturing, packaging and
labeling in which Borrower has any right or interest, whether by ownership,
license, contract or otherwise, if Bank deems such use or transfer necessary or
advisable for or in connection with such Collateral Disposition.  Borrower
hereby irrevocably constitutes and appoints Bank as Borrower’s attorney-in-fact,
with full power of substitution, to perform all acts and execute all documents
in connection with any Collateral Disposition, such appointment being a power
coupled with an interest.

 

(g)           Borrower agrees to take all steps necessary to avoid the violation
of any current and future securities laws, and consents to any steps Bank takes
to avoid violation of the same.  Borrower h further agrees to enter into any
amendments hereto that Bank may reasonably request to avoid the violation of
such

 

9

--------------------------------------------------------------------------------


 

laws.  Borrower recognizes that, due to certain prohibitions contained in the
Securities Act of 1933, as amended, or other applicable securities laws, Bank
may, with respect to any securities, consider it advisable to resort to one or
more private sales to a restricted group of purchasers who will agree to acquire
any securities for their own accounts for investment and not to engage in a
distribution of resale thereof, and that private sales so made may be at prices
and on other terms less favorable to the seller than if such securities were
sold at public sale.  Borrower acknowledges that the price received for the
purchase of such Collateral may be substantially lower than Borrower might have
negotiated under other circumstances, and Borrower agrees that such procedures
are commercially reasonable.  If a deficiency remains due, Borrower must pay the
same promptly to Bank.

 

6.4          Setoff.  As additional security for the Obligations, including the
payment and performance of all obligations of Borrower under the Loan Documents,
Borrower hereby grants Bank a security interest in, a lien on, and an express
contractual right to set off against each account (including all deposit
accounts), including all depository account balances, cash, and any other
property of Borrower, now or hereafter in the possession of Bank and the right
to refuse to allow withdrawals from any account.  Bank may, at any time upon the
occurrence of any default or Event of Default, or an event that, with notice or
the passage of time, or both, could become an Event of Default, under this
Agreement or any other Loan Document, setoff against any amounts outstanding
under the Obligations, whether or not any of the Obligations are then due or
have been accelerated, all without any advance or contemporaneous notice of
demand of any kind to Borrower, such notice and demand being expressly waived.

 

6.5          Surrendered Payments.  In the event that Bank makes any Surrendered
Payment, including pursuant to a negotiated settlement, the Surrendered
Payments, the Surrendered Payments shall immediately and automatically without
any further action required on behalf of Bank or any other party, be reinstated
as Obligations, regardless of whether this Agreement has been terminated,
cancelled, or released pursuant to its terms or otherwise and regardless of
whether Bank has surrendered, terminated, cancelled, or released this Agreement
prior to returning any Surrendered Payments

 

7.             Miscellaneous Provisions.

 

7.1          No Waiver; Consents.  Each waiver by Bank shall be in writing, and
no waiver may be construed as a continuing waiver.  No waiver will be implied
from Bank’s delay in exercising or failure to exercise any right or remedy
against any party or any security.  Bank’s consent to any act or omission by
Borrower may not be construed as a consent to any other or subsequent act or
omission or as a waiver of the requirement for Bank’s consent to be obtained in
any future or other instance.

 

7.2          Purpose and Effect of Bank Approval.  Bank’s approval of any matter
in connection with this Agreement is for the sole purpose of protecting Bank’s
security and rights.  No such approval will result in a waiver of any default of
Borrower.  In no event may Bank’s approval be a representation of any kind with
regard to the matter being approved.

 

7.3          Notices.  All notices given under this Agreement shall be in
writing and be given by personal delivery, overnight receipted courier (such as
Airborne or Federal Express) or by registered or certified United States mail,
postage prepaid, sent to the party at its address appearing below its
signature.  Notices shall be effective upon the first to occur of receipt, when
proper delivery is refused, or the expiration of forty-eight (48) hours after
deposit in registered or certified United States mail as described above. 
Addresses for notice may be changed by any party by notice to any other party in
accordance with this Section.  Service of any notice on any general partner of
Borrower is effective service on such party for all purposes.

 

7.4          Actions.  If Borrower fails to perform any agreement contained
herein, Bank may itself perform, or cause the performance of, such agreement,
and the reasonable expenses of Bank incurred in connection therewith shall be
payable by the applicable non-performing party.  Bank also shall have the right,
but not the obligation, to commence, appear in, and defend any action or
proceeding that might affect its security hereunder.  Borrower shall pay
promptly on demand all of Bank’s reasonable out-of-pocket costs, expenses and
legal fees and expenses of Bank’s counsel incurred in those actions or
proceedings.

 

7.5          Dispute Resolution.  Disputes under this Agreement shall be
resolved in the manner specified in the Loan Agreement.

 

10

--------------------------------------------------------------------------------


 

7.6          Attorneys’ Fees.  In any lawsuit or arbitration arising out of or
relating to this Agreement, the Loan Documents, or the Loans, the prevailing
party will be entitled to recover from each other party such sums as the court
or arbitrator adjudges to be reasonable attorneys’ fees in the action or
arbitration, in addition to costs and expenses otherwise allowed by law.  In all
other actions or proceedings, including any matter arising out of or relating to
any Insolvency Proceeding, Borrower agrees to pay all of Bank’s costs and
expenses, including reasonable attorneys’ fees, incurred in enforcing or
protecting Bank’s rights or interests.  From the time(s) incurred until paid in
full to Bank, all such sums shall bear interest at the Default Rate.  Whenever
Borrower is obligated to pay or reimburse Bank for any attorneys’ fees, those
fees include the allocated costs for services of in-house counsel, to the extent
not prohibited by applicable law.

 

7.7          Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of Arizona, without regards to the choice of
law rules of that state, except (a) to the extent that any of such laws may now
or hereafter be preempted by Federal law, and (a) as otherwise required by
mandatory provisions of law, and (c) to the extent that remedies provided by the
laws of any jurisdiction other than the such state are governed by the laws of
such other jurisdiction.  Borrower consents to the jurisdiction of any Federal
or State court within such state, submits to venue in such state, and also
consents to service of process by any means authorized by Federal law or the law
of such state.  Without limiting the generality of the foregoing, Borrower
hereby waives and agrees not to assert by way of motion, defense, or otherwise
in such suit, action, or proceeding, any claim that (i) Borrower is not subject
to the jurisdiction of the courts of the above-referenced state or the United
States District Court for such state, or (ii) such suit, action, or proceeding
is brought in an inconvenient forum, or (iii) the venue of such suit, action, or
proceeding is improper.

 

7.8          Heirs, Successors and Assigns.  The terms of this Agreement will
bind and benefit the heirs, legal representatives, successors and assigns of the
parties; provided, however, that Borrower may not assign this Agreement, or
assign or delegate any of their rights or obligations, without the prior written
consent of Bank in each instance.

 

7.9          Severability.  The invalidity or unenforceability of any one or
more provisions of this Agreement in no way affects any other provision.

 

7.10        Interpretation.  Whenever the context requires, all words used in
the singular will be construed to have been used in the plural, and vice versa,
and each gender will include any other gender.  The captions of the sections of
this Agreement are for convenience only and do not define or limit any terms or
provisions.  The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”  No listing of
specific instances, items or matters in any way limits the scope or generality
of any language of this Agreement.

 

7.11        Amendments.  This Agreement may not be modified or amended except by
a written agreement signed by the parties.

 

7.12        Counterparts.  This Agreement and any attached consents or exhibits
requiring signatures may be executed in counterparts, and all counterparts
constitute but one and the same document.

 

7.13        Language of Agreement.  The language of this Agreement will be
construed as a whole according to its fair meaning and not strictly for or
against any party.

 

7.14        Exchange of Information.  Each Borrower agrees that the Bank may
exchange or disclose financial information about them with or to any bank
affiliates or other related entities.

 

7.15        Survival.  The representations, warranties, acknowledgments, and
agreements set forth herein shall survive the date of this Agreement.

 

7.16        Time is of the Essence.  Time is of the essence in the performance
of this Agreement, and each and every term thereof, by Borrower.

 

7.17        Relationship of Parties.  This Agreement is intended to be and is
deemed for all purposes to constitute additional security granted to Bank for
the repayment of the Loan.  The execution and delivery of this

 

11

--------------------------------------------------------------------------------


 

Agreement and the enforcement of this Agreement by Bank does not alter or expand
upon the debtor and creditor relationship between Borrower and Bank, and nothing
contained herein is to be construed to constitute Bank a partner of or a joint
venturer with any party.

 

7.18        Continuing Agreement.  This is a continuing agreement and all the
rights, powers and remedies hereunder shall apply to all past, present, and
future Obligations of Borrower, including those arising under successive
transactions which shall either continue some or all the Obligations, increase
or decrease any of them, or from time to time create new Obligations after all
or any prior Obligations have been satisfied, and notwithstanding the bankruptcy
of Borrower, or any other event or proceeding affecting Borrower, and
notwithstanding the death or incapacity of any Borrower that is an individual.

 

7.19        Recitals; Exhibits.  The Recitals to this Agreement set forth above
are true, complete, accurate, and correct, and such recitals are incorporated
hereby by reference.  The exhibits to this Agreement are incorporated hereby by
reference.

 

7.20        Integration.  This Agreement integrates all the terms and conditions
mentioned in or incidental to the subject matter contained herein, supersede all
oral negotiations and prior writings with respect to such subject matter, and is
intended by the parties as the final expression of their agreement with respect
to the terms and conditions set forth in herein.

 

7.21        Patriot Act Provisions.  The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318 (as such maybe amended or recodified from time to time, the
“Patriot Act”):

 

(a)           Important Information About Procedures for Opening a New Account. 
To help the government fight the funding of terrorism and money laundering
activities, federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  Borrower is hereby
notified that when Borrower opens an account, including but not limited to any
deposit account or other account that may be required pursuant to the terms of
this Agreement, (i) if Borrower is not an individual, Bank will ask for
Borrower’s name, taxpayer identification number, business address, and other
information that will allow Bank to identify Borrower, and may also ask to see
Borrower’s legal organizational documents or other identifying documents, and
(ii) if Borrower is an individual, Bank will ask for Borrower’s name, taxpayer
identification number, residential address, date of birth, and other information
that will allow Bank to identify Borrower, and may also ask to see Borrower’s
driver’s license or other identifying documents.

 

(b)           Government Regulation.  Borrower shall not (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits Bank from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (b) fail to
provide documentary and other evidence of Borrower’s identity as may be
requested by Bank at any time to enable Bank to verify Borrower’s identity or to
comply with any applicable law or regulation, including, without limitation,
Section 326 of the Patriot Act.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

“BORROWER”

 

 

 

POORE BROTHERS, INC.,

Address for notices to Borrower:

Poore Brothers, Inc.,
3500 S La Cometa Drive
Goodyear, Arizona  85338
Attention:  Rick Finkbeiner

a Delaware corporation

 

By:

/s/ Rick Finkbeiner

 

 

Rick Finkbeiner, Senior Vice President,
Chief Financial Officer, Secretary, and
Treasurer

 

Address for notices to Bank:

 

U.S. Bank National Association

101 North First Avenue, Suite 1600

Phoenix, AZ  85003

Attention:  Commercial Banking

 

13

--------------------------------------------------------------------------------